Adams, J.
í bo abb of ooueottóa8! oftaxes. I. It is insisted by the county that the law makes mo provision for the collection of taxes except through the treasurer an<^ deputy, and that the board of supervisors had no power to employ a special agent or attorney for that purpose. It is made by statute the duty of the treasurer to receive taxes voluntarily paid, and to enforce the payment of all other taxes where it can be done by sale of property. Here we think his duty in this respect ends. Yet it seems that the defendant county found it practicable in some instances to collect taxes from delinquent tax payers from whom forcible collections could not be made. It succeeded in obtaining their promissory notes, which were afterward paid. Now, because the statute does not expressly authorize the board of supervisors to employ a special agent or attorney to assist in the collection of taxes not collectible by the county treasurer in the discharge of his duty, it does not follow that they may not have the implied power to do so. They have the power “to represent their respective counties, and to have the care and the management of the property and business of the county in all cases where no other provision is made.” Revision, § 312; Code, § 303. It is the business of the county to collect taxes, and to use all reasonable means to do it. We think, therefore, the board of supervisors had the power to employ the plaintiff to render the service in question.
II. We think they did appoint him to render the service in question. No other proper construction can be given to the resolution above set out. It is in evidence that there had been at least a previous attempt to appoint him, and if the appoint*256ment was not valid the resolution would make it so as a recognition and ratification.
2. — :-•. ratification of contract. III. The resolution, however, does not fix the compensation, and that is one of those things which we are inclined to think the supervisors could not delegate. Whether so or not it does not appear that they attezapted to delegate it. The provision that the plaintiff should receive counsel and directions from the county attorney has nothing to do with the compensation. The plaintiff relies upon ratification.- The treasurer testifies that he reported everything in his monthly reports. Perhaps we should assume that he reported in full the contract with the plaintiff. It is insisted that if he did, and the board acquiesced in it, such acquiescence would be a ratification.
In Dillon on Municipal Corporations, § 385, the author-says : “Ratification may be inferred from acquiescence after knowledge of all the material facts.” If we should concede that the doctrine enunciated would apply to a case of this-kind, it should appear that the board had knowledge of all the material facts. It should not only appear that the treasurer reported the contract in full, but that the board examined the report upon this point. We cannot assume that they did, and there is no evidence respecting it. We think, therefore, the plaintiff has faded to establish a special contract with the board with regard to compensation; but we see no reason why he may not recover what he can show that his. services were reasonably worth.
Reversed.